UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6248



RICKY LEVERNE HAMBY,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ROBERT WARD, Warden;
EVANS CORRECTIONAL INSTITUTION; CHARLES M.
CONDON, Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-98-298-2-8AJ)


Submitted:   April 29, 1999                    Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Leverne Hamby, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Leverne Hamby appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.    See Hamby v. South Carolina, No. CA-98-298-2-8AJ

(D.S.C. Jan. 21, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2